Citation Nr: 0919993	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  04-15 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1968, and October 1972 to December 1974.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in April 2006 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT
	
1.  The evidence of record does not show that the Veteran 
engaged in combat with the enemy, and he has not furnished 
sufficient information regarding claimed stressors to allow 
for verification.

2.  Any PTSD is not related to the Veteran's active duty 
service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
Veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Veteran claimed entitlement to 
service connection for PTSD in December 2002.  In March 2003, 
the RO requested that the Veteran complete a stressor 
statement.  The letter indicated that the Veteran needed to 
provide a detailed description of any incidents or events 
experienced.  In November 2004, a VCAA letter was issued.  
Subsequent to the April 2006 Remand, another VCAA letter was 
issued to the Veteran in August 2008.  Collectively, the VCAA 
letters notified the Veteran of what information and evidence 
is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
initial notice provided to the Veteran was not given prior to 
the first AOJ adjudication of the claim, the notice was 
provided prior to certification to the Board.  Likewise, 
additional notice was provided subsequent to a Board Remand.  
Collectively, the contents of the VCAA notices fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  Therefore, to decide the 
appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for PTSD, but it 
is not entirely clear as to whether the August 2008 VCAA 
notice provided notice with regard to the types of evidence 
necessary to establish a disability rating or an effective 
date.  Despite the inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  The Board notes that the RO 
did furnish the Veteran VCAA letters in March 2003, November 
2004, and August 2008, which collectively advised the Veteran 
of the evidence necessary to support his service connection 
claim.  Since the Board concludes below that the 
preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  In this case, the Veteran's service treatment 
records and service personnel records are on file, as are VA 
treatment records.  The Board also notes that VA attempted to 
verify one of the Veteran's claimed stressors with the U.S. 
Army and Joint Services Records Research Center (JSRRC).  
Such response is of record.  There is no indication of 
relevant, outstanding records which would support the 
Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

The Veteran was afforded a VA examination in August 2003.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained is thorough and contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

An examination performed for separation purposes in August 
1968 reflects that the Veteran's psychiatric state was 
clinically evaluated as normal.  On a Report of Medical 
History completed by the Veteran, he checked the "No" box 
with regard to 'depression or excessive worry' or 'nervous 
trouble of any sort.'  An examination performed for re-
enlistment purposes in April 1972 reflects that his 
psychiatric state was clinically evaluated as normal.  On a 
Report of Medical History, the Veteran checked the "No" box 
with regard to 'depression or excessive worry' or 'nervous 
trouble of any sort.'  An April 1974 separation examination 
reflects that the Veteran's psychiatric state was clinically 
evaluated as normal.  An April 1974 Report of Mental Status 
Evaluation reflects that the Veteran had no psychiatric 
disorder.  On a Report of Medical History, the Veteran 
checked the "No" box with regard to 'depression or 
excessive worry' and 'nervous trouble of any sort.'  

The Veteran's DD Form 214 reflects that he served in Vietnam 
from August 1966 to August 1967.  His awards included the 
National Defense Service Medal, Parachute Badge, Vietnam 
Service Medal with 2 Bronze Service Stars, and Vietnam 
Campaign Medal.  There is no indication that he was awarded 
the Combat Infantryman Badge (CIB).  His DD Form 214 reflects 
that he served as an armor crewman.  Service personnel 
records reflect that the Veteran was a parachute rigger while 
serving in Vietnam, with the 5th Special Forces and 101st 
Airborne Division.  The Veteran has claimed that his service 
personnel records initially reflected the issuance of a CIB, 
however, it was officially retracted.  

The Veteran has reported that he was a parachute rigger in 
which he kicked loads of supplies to teams, two to three 
times per week.  While making air drops, he would take ground 
fire from Vietnamese shooters.  He claims PTSD based on the 
time he spent kicking loads, and the stress of being shot at 
by aircraft.  The Veteran has claimed that he became afraid 
to 'kick' any more, thus he was transferred to the 173rd 
Airborne Brigade in May 1967, and worked as a rigger.  In 
another statement, the Veteran named one fellow soldier, 
indicating that they both "got in trouble together" and 
were sent to the 101st Airborne Division.  As noted, service 
personnel records reflect that he was enroute to the 101st 
Airborne Division in May 1967.  He reported that he returned 
to the United States in August 1967, and was discharged in 
September 1967.  As reported by the Veteran, he re-enlisted 
in 1969, and "got in trouble again" and was discharged.  As 
noted, his service personnel records reflect that he 
separated from service in September 1968, re-enlisted in 
October 1972, and was discharged in December 1974.

An April 2001 VA outpatient treatment record reflects the 
Veteran's contention that he was in Special Forces and was in 
plane crashes.  On one plane, the co-pilot and Veteran were 
the only survivors.  The Veteran claimed that he dreamed 
about it but did not remember his dreams.  The examiner's 
assessment was anxiety, depression, insomnia, and rule out 
PTSD.

A February 2003 VA outpatient PTSD evaluation reflects the 
Veteran's contention that he was a combat infantryman, and 
was "shot down a couple of times."  He could not remember 
the bad things that happened, only the good things such as 
partying and going to the beach.  The examiner diagnosed 
depressive disorder, not otherwise specified, alcohol abuse, 
and PTSD, mild.

At the August 2003 VA examination in which a diagnosis of 
PTSD was rendered, the Veteran did not provide any specific 
details regarding his claimed stressors.  The examiner noted 
that his wife had died two years prior, and since then he had 
tended to isolate himself.  The examiner noted the Veteran's 
contention that he was a combat infantryman, and that he was 
shot at, and that he saw people hurt and killed.  He reported 
intrusive and distressing memories about Vietnam on a daily 
basis.  He tries not to think about it, and avoids the news 
because it triggers memories and feelings.  He awakes sweaty 
and started, and does not remember any of his dreams.  His 
wives have told him that he screams in his sleep.  He 
incurred a flashback once while on an amusement park roller 
coaster ride.

An October 2003 private mental status examination performed 
for the Bureau of Disability Adjudication, reflects that the 
examiner reviewed the Veteran's VA records which reflected a 
diagnosis of PTSD and a history of alcohol abuse.  With 
regard to Vietnam, the Veteran reported since that time he 
had experienced sleeplessness, night sweats and nightmares.  
He stated that there are things that happened in Vietnam but 
he cannot share with anyone who was not in Vietnam.  The 
examiner observed that he became agitated and looked 
distressed when talking about Vietnam.  The examiner 
diagnosed PTSD and major depressive disorder.

As noted, the Veteran claims entitlement to service 
connection for PTSD which he asserts was incurred due to 
military service, specifically his service in Vietnam.  
Applying the facts in this case to the criteria set forth 
above, the Board finds that the weight of the probative 
evidence of record is against a finding that the Veteran's 
diagnosed PTSD is etiologically related to active service.  
As a result, service connection for this disability must be 
denied.

The Board has carefully reviewed all of the evidence to 
include the service treatment records, service personnel 
records, post-service VA treatment records, VA and private 
examinations, and the Veteran's stressor statements.  The 
objective medical evidence reflects a diagnosis of PTSD, 
based on the Veteran's purported in-service experiences and 
post-service symptomatology.  While acknowledging a diagnosis 
of PTSD, critical elements of this diagnosis, most 
fundamentally those concerning the existence of stressors, 
appear to be based wholly upon statements of history provided 
by the Veteran.  Whether the Veteran was actually exposed to 
a stressor in service is a factual determination and the 
Board is not bound to accept such statements simply because 
treating medical providers may have done so.

The Board finds that there is no evidence that the Veteran 
participated in combat during active service.  Service 
personnel records do not reflect that the Veteran was awarded 
the CIB, nor that such award was subsequently retracted.  
Likewise, service personnel records on file do not indicate 
that he participated in combat, nor that he was in receipt of 
decorations or awards suggestive of combat status.  With 
regard to the question of whether the Veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  Because the record does not demonstrate that the 
Veteran engaged in combat with the enemy, his alleged in-
service stressors must be corroborated.

Accordingly, the primary question which must be resolved in 
this decision is whether the Veteran sustained a qualifying 
stressor within the requirements of 38 C.F.R. § 3.304(f), as 
discussed above.  

With regard to the Veteran's reported stressor of being fired 
at by Vietnamese shooters while working as a parachute 
rigger, VA attempted to verify such stressor.  However, the 
JSRRC stated that U.S. Army aircraft accident/incident 
reports dated from January to March 1967 were reviewed which 
did not indicate that a helicopter or aircraft was shot at 
while dropping supplies to units in the field.  Further 
research could have been conducted with information regarding 
the Veteran's advisory team and the base at which he was 
stationed; however, the Veteran did not respond to an August 
2008 VCAA letter requesting additional information pertaining 
to his claimed stressors.  

With regard to his other claimed stressors pertaining to 
being in plane crashes and being "shot down a couple of 
times" the Veteran has not provided insufficient evidence to 
enable VA to attempt to verify any claimed in-service 
stressors, despite being notified that a detailed description 
was needed with regard to each claimed event and incident.  
Furthermore, the Veteran's representative has not expounded 
on the Veteran's claimed stressors.  Thus, such alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  

At an April 2001 VA outpatient appointment, the Veteran 
reported that he had been in plane crashes, and was one of 
two survivors of one plane crash.  The examiner diagnosed 
rule out PTSD.  The Board observes that if these claimed 
stressful events had occurred, it is assumed that the Veteran 
would have included these incidents in his stressor 
statements, or at a VA mental examination.  Moreover, the 
service personnel and treatment records do not support the 
claim that the Veteran was in a plane crash during service; 
nor has the Veteran provided sufficient information to 
attempt verification.  In any event, the examiner did not 
render a definitive diagnosis of PTSD based on these claimed 
stressors, the examiner noted 'rule out PTSD.'  A February 
2003 VA examiner diagnosed PTSD, purportedly based on the 
Veteran's contentions that he was "shot down" and was a 
combat infantryman, however, again such incidents are not 
supported by the record and the Veteran has not provided 
sufficient information to attempt verification.  An August 
2003 VA psychiatrist diagnosed PTSD, however, the 
psychiatrist does not discuss any specific stressors in 
rendering this opinion, and moreover the Veteran claimed that 
he was a combat infantryman, which again is not supported by 
the evidence of record.  Likewise, a September 2003 private 
psychologist also diagnosed PTSD, however, did not discuss 
any specific stressors in rendering the diagnosis.  The Board 
is not bound to accept medical opinions that are based on 
history supplied by the Veteran, where that history is 
unsupported by the evidence.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  

The Board acknowledges the statements made by the Veteran as 
to his experiences in Vietnam; however, by law his statements 
that these events occurred are insufficient, by themselves, 
to establish entitlement to service connection.  Because the 
record does not persuasively show participation in combat, 
the claimed stressors must be corroborated.  The Board 
stresses that mere presence in a combat zone is not 
sufficient, solely in and of itself, to support a diagnosis 
of PTSD.  A stressor must consist of an event during service.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  The Board must, 
therefore, conclude that there is no evidence to substantiate 
that the Veteran's claimed in-service stressors occurred.

In conclusion, there is no persuasive evidence that the 
Veteran engaged in combat and the only evidence of in-service 
stressors are contained in the Veteran's uncorroborated 
statements.  Thus, there is no probative evidence that the 
claimed in-service stressors actually occurred.  
Consequently, absent probative supporting evidence, an 
essential element for a grant of service connection for PTSD 
is not established.  Furthermore, the Board notes that the 
Veteran's post-service medical providers appear to have 
rendered a diagnosis of PTSD based upon the Veteran's 
uncorroborated accounts as to his in-service experience.  A 
diagnosis of PTSD which is based on examinations which relied 
upon an unverified history is inadequate.  See West v. Brown, 
7 Vet. App. 70, 77-78 (1994).  

In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor, and because 
the diagnosis of PTSD in the record lacks probative value, 
the Board concludes that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal must, 
accordingly, be denied.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


